Citation Nr: 0829273	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-43 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a fungal infection of 
the lungs, to include as due to asbestos and mustard gas 
exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1968 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying service connection for a fungal 
infection of the lungs.  

The veteran was afforded a hearing before a Decision Review 
Officer (DRO) at the Montgomery, Alabama RO on January 14, 
2008.  A copy of the transcript from this hearing has been 
incorporated with the record.  The veteran was also scheduled 
for a hearing before a Board Member on August 7, 2008.  
However, the veteran failed to appear for this hearing, and 
no motion to reschedule was filed.  As such, the veteran's 
request for a Board hearing is deemed withdrawn.  


FINDINGS OF FACT

1.  The evidence does not establish that the veteran was 
exposed to asbestos or mustard gas during his active military 
duty.  

2.  The veteran's fungal infection of the lungs is not 
related to the veteran's active military service.  


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in October 2003 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  VA also sent a 
letter to the veteran detailing the necessary criteria for 
establishing a service connection claim based on mustard gas 
exposure.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements have been 
satisfied as to both timing and content.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for a lung 
disorder because there is no evidence to satisfy the second 
and third criteria discussed above.  Specifically, there is 
no evidence establishing that an event, injury, or disease 
occurred in service and there is no indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability.  
Finally, the July 1986 competent medical evidence of record 
is alone sufficient for the Board to make a decision on this 
claim.  Therefore, a medical examination would serve no 
useful purpose in this case.  The veteran was not prejudiced 
by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  VA also obtained the veteran's private 
medical records, as well as a copy of the transcript of the 
veteran's 2008 hearing transcript.  Significantly, neither 
the appellant nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Asbestos Claims

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1988.  The DVB Circular was subsequently 
rescinded, but its basic guidelines were found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21, 
now reflected in M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Sub part ii, Chapter 2, Section C, Subsection (f).  

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

Mustard Gas Claims

Exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); and (3) full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316(a).  

Service connection will not be established under 38 C.F.R. § 
3.316 if there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316(b).  

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran may 
still establish service connection by proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Establishment of service connection on a direct basis 
requires competent medical evidence relating a claimed 
disability to mustard gas exposure during the veteran's 
period of active service.  

Due to the secret nature of some chemical warfare testing 
completed during World War II, the development of evidence 
regarding purported exposure during such testing might often 
be difficult.  VA's Adjudication Procedure Manual, M21-1, 
Part III, Chapter 5, Subchapter II, Section 5.18, which 
addressed development of claims involving allegations of 
exposure to mustard gas and Lewisite, was rescinded in 
December 2005.  The replacement section of the new manual, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, Topics 
20-22, however, provides information concerning the 
development of claims involving allegations of exposure to 
mustard gas and Lewisite during active service.  The M21-1MR 
Manual indicates that VA has lists of service department 
personnel who were subjected to chemical weapons testing and 
provides a point of contact at the VA Central Office Rating 
Procedures Staff where regional office staff can go to 
ascertain if the veteran's name appears on any of the lists.  
See M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, Topic 
22 (2005).  

Facts and Analysis 

The veteran contends that he is entitled to service 
connection for a fungal infection of the lungs, due to his 
claimed exposure to asbestos and mustard gas.  However, upon 
reviewing the record, the Board finds no credible evidence 
indicating that the veteran was ever exposed to asbestos or 
mustard gas.  Regardless, the competent medical evidence of 
record establishes that the veteran's lung disorder is a 
result of subsequent non-service related factors, and not a 
result of exposure to asbestos or mustard gas.  

According to the veteran's January 2008 hearing transcript, 
the veteran believes he was exposed to asbestos during his 
military service.  The veteran described pipes wrapped in 
asbestos inside his barracks.  He indicated that he worked to 
maintain these pipes, and that he was able to see particles 
of asbestos coming off of the pipes.  The veteran also noted 
in an October 2003 letter to VA that he was exposed to 
mustard gas during training.  The veteran has provided no 
additional information on how or when he was exposed to 
mustard gas.  

While the veteran may believe that he was exposed to asbestos 
and mustard gas during service, there is no objective 
evidence of exposure.  According to the veteran's September 
1969 separation due to personal hardship examination, the 
veteran's lungs and chest were described as normal.  The 
veteran indicated in the report of his medical history that 
he did not have, nor had he ever had, shortness of breath, 
pain or pressure in the chest or chronic cough.  The record 
also contains no evidence of any residual effects from any 
potential asbestos or mustard gas exposure.  

While the above evidence suggests that the veteran was not 
exposed to asbestos or mustard gas, it does not conclusively 
rule out the possibility of exposure.  However, regardless of 
whether the veteran was or was not ever exposed to asbestos 
or mustard gas, mere exposure to a potentially harmful agent 
is insufficient to establish eligibility for VA disability 
benefits.  The question in a claim such as this is whether 
disabling harm ensued.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, or a 
causal connection between the current disability and the 
exposure to asbestos or mustard gas in service.  Hickson v. 
West, 12 Vet. App. 247 (1999).  Therefore, even if the 
veteran were exposed to asbestos or mustard gas, which the 
Board is not conceding, that fact alone is insufficient to 
establish service connection.  

The Board recognizes that the veteran was in fact diagnosed 
with a lung disorder in this case.  Medical evidence from 
July 1986 assigned the veteran a diagnosis of a solitary 
pulmonary nodule of the right lung.  This is not one of the 
disorders discussed above that are typically associated with 
exposure to asbestos, or are presumptively linked to mustard 
gas exposure.  See M21-1, Part VI, 7.21(a), p. 7-IV-3 
(January 31, 1997); 38 C.F.R. § 3.316(a).  

Even though the veteran's current disability is not one 
typically associated with asbestos, or presumptively 
associated with mustard gas exposure, service connection can 
still be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, and as noted above, 
service connection may not be established if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316(b).  In this case, there is 
affirmative evidence establishing that the veteran's current 
lung disorder is related to the inhalation of fungal spores 
after the veteran's separation from active duty.  

The veteran's lung disorder has been specifically linked to 
the inhalation of spores of Histoplasma capsulatum (H. 
capsulatum).  According to the records of the veteran's 
surgery at the Flowers Hospital in July 1986, X-rays revealed 
a nodular density in the upper right lung.  Surgery was 
performed to remove the density.  Upon removal, the specimen 
was sent for laboratory study by a pathologist.  The 
pathologist determined that the veteran's right lung had 
caseating granulomas with stainable yeast forms consistent 
with H. capsulatum.  The specimen was again analyzed several 
days later, and the presence of H. capsulatum was confirmed.  
A diagnosis of a solitary pulmonary nodule due to infection 
with H. capsulatum was assigned.  No reference to mustard gas 
or asbestos was made throughout the entire course of the 
veteran's treatment.  

The only evidence of record suggesting that the veteran's 
lung disorder may be associated to asbestos or mustard gas is 
the veteran's own testimony.  The evidence, however, does not 
indicate that the veteran is qualified to offer such a 
medical opinion.  As a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to provide a determination of the origins of a specific 
disorder).  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the Board does not find the veteran's 
unsubstantiated opinion to be credible or persuasive.  

The medical evidence from the veteran's July 1986 lung 
surgery, however, is competent medical evidence.  This 
evidence provides a nexus opinion between the veteran's lung 
disorder and the fungus H. capsulatum - not between the 
veteran's disorder and asbestos or mustard gas.  
Additionally, there is currently no evidence even suggesting 
that this fungus can somehow develop as a result of exposure 
to asbestos or mustard gas.  Therefore, the preponderance of 
the evidence in this case establishes that the veteran's lung 
disorder is not related to asbestos or mustard gas exposure.  

As a final matter, the Board has considered whether there is 
any evidence of record suggesting that the veteran may have 
been exposed to H. capsulatum spores during his military 
service.  However, upon review of the record, there is simply 
no evidence in support of that proposition.  As noted above, 
there are no records from the veteran's active service 
indicating that he ever sought treatment for, or complained 
of, a lung disorder.  In fact, there is no evidence that the 
veteran sought treatment for his lungs until July 1986 - 
approximately 17 years after the veteran's separation from 
active military duty.  According to medical research, 
symptoms of histoplasmosis, the most common disease 
associated with H. capsulatum, are evident approximately 14 
days after inhalation.  See James D. Crapo et. al., Baum's 
Textbook of Pulmonary Diseases 342-43 (Lippincott Williams & 
Wilkins 2004).  Therefore, the evidence establishes that the 
veteran would not have inhaled the spores during his active 
military duty and exhibited symptoms from the spores some 17 
years later.  As such, service connection may not be granted 
on this basis either.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a fungal infection of the lung, to 
include as due to asbestos or mustard gas exposure, must be 
denied.


ORDER

Entitlement to service connection for a fungal infection of 
the lungs, to include as secondary to asbestos exposure or 
mustard gas exposure, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


